Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-11 and 13-18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Marinez (US 2014/0130878).

Marinez discloses:
1. A system, comprising:

a server (e.g., the “webservers” of para. 0014) communicably coupled to the communications modules of the gas safety devices for implementing artificial intelligence (AI) that based on at least one current threat condition to the gas distribution network determines affected ones of the plurality of sub- networks (e.g., para. 0014: the valve is opened and closed using the wireless network, for example based determining a “security breach”, or the “threats”, and the “acute” and “chronic” problems described at para. 0041-0045);
the server for initiating a sending of a valve closing instruction signal to the gas safety device in the first sub-network during the current threat condition when the current threat condition is determined to affect the first sub-network (e.g., para. 0041-0045; also see the closures described para. 0055, 0056 and 0058), and
responsive to the valve closing instruction signal, the shut off controller module shutting off the gas safety valve in the first sub-network (seen as clearly met, since the shut off controller is mapped as those elements which are necessary to actuate the valve).
3. The system of claim 1, wherein the server is in a gas distribution utility office of the gas distribution network (e.g., the “main office” of para. 0041).
4. The system of claim 1, further comprising a housing, wherein the gas safety valve and the gas safety device are both within the housing (see the outer, casing-like parts of 10, FIG 2).
5. The system of claim 1, wherein the additional sensor comprises a temperature sensor, a tamper detection sensor, or a water level sensor (18 is a temperature sensor).
6. The system of claim 5, wherein the threat condition comprises a gas pressure reading originating from the pressure sensor, a gas temperature reading originating from the temperature sensor, or a tamper detection alarm originating from the tamper detection sensor (e.g., temperature changes identify problems as discussed at para. 0044).

9. The system of claim 1, wherein the server further implements a valve failure AI module (by which the system tests if the valves are operating properly; e.g. para. 0070).
10. The system of claim 1, wherein the shut off controller module is configured to shut off the gas safety valve responsive to a sensor reading received from the pressure sensor or from the additional sensor when the sensor reading is determined to be out of specification (e.g., para. 0014).
Regarding the method of claim 11, see the analysis of claim 1 above which maps structure using similar terminology as recited in claim 11.  During the normal and usual operation of such structure, the steps of claim 11 would necessarily be performed.
Regarding the method of claim 13, see the analysis of claim 3 above which maps structure using similar terminology as recited in claim 13.  During the normal and usual operation of such structure, the steps of claim 13 would necessarily be performed.
Regarding the method of claim 14, see the analysis of claim 5 above which maps structure using similar terminology as recited in claim 14.  During the normal and usual operation of such structure, the steps of claim 14 would necessarily be performed.
Regarding the method of claim 15, see the analysis of claim 6 above which maps structure using similar terminology as recited in claim 15.  During the normal and usual operation of such structure, the steps of claim 15 would necessarily be performed.
Regarding the method of claim 16, see the analysis of claim 8 above which maps structure using similar terminology as recited in claim 13.  During the normal and usual operation of such structure, the steps of claim 13 would necessarily be performed.
Regarding the method of claim 17, see the analysis of claim 9 above which maps structure using similar terminology as recited in claim 17.  During the normal and usual operation of such structure, the steps of claim 17 would necessarily be performed.
Regarding the method of claim 18, see the analysis of claim 10 above which maps structure using similar terminology as recited in claim 18.  During the normal and usual operation of such structure, the steps of claim 18 would necessarily be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2, 4 and 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinez.

Regarding claim 2, Marinez further discloses wherein the server is cloud located (see para. 0071), but does not disclose wherein the communications module further comprises an antenna for wirelessly communicating to the server.  However antennas were well-known in the art at the time of invention and it would have been obvious to use an antenna on the communications module to increase the operational range thereof.
Regarding claims 4 and 7, the use of water level sensors within valve housings was well-known in the art at the time of invention and it would have been obvious to use a housing with a water level sensor to house Marinez’ valve (10) therein while protecting it  from environmental threats.
Regarding the method of claim 12, see the analysis of claim 2 above which maps structure using similar terminology as recited in claim 12.  During the normal and usual operation of such structure, the steps of claim 12 would necessarily be performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0305513 discloses a similar AI operations management system for a pipeline network, but lacks details regarding valve actuation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth RInehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
1/12/21